Citation Nr: 1208296	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-22 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from June 1970 to June 1974.  See 38 C.F.R. §§ 3.1(a), 3.1(d), 3.6(a), 3.6(b)(1) (2011).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for low back strain (claimed as back injury).

During a Board hearing held before the undersigned Veterans Law Judge in November 2011, the Veteran clarified that he was seeking service connection for residuals of an injury to his thoracic spine.  Accordingly, as for purposes of clarity, the issue on appeal has been recharacterized as set forth above, on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In the present case, the evidence shows that the Veteran, as of December 2007, had been to "TOA" (presumably, the Tennessee Orthopaedic Alliance) for treatment of his back, neck, and shoulder.  Records of that treatment are not in the claims file.  Because the records from TOA could bear on the outcome of the Veteran's appeal, efforts should be made to procure them. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (e)(2) (2011).

The Veteran's service treatment records show that he was treated for pain along the thoracic vertebral region of his back during service on August 10, 1972.  The initial clinical impression was that he had a possible strained trapezius.  Multiple subsequent records dated through February 8, 1973, appear to reflect ongoing problems with the back, with associated clinical impressions of thoracic paravertebral muscle spasm, low back strain, mid-dorsal pain/discomfort, and thoracic pain.  The Veteran has made statements to the effect that his back has continued to hurt since service, see VA Form 9 dated April 2010, and post-service medical records reflect that he has been diagnosed with degenerative disc disease of the thoracic spine, and that degenerative changes of the lumbar spine have likewise been identified.

Because the evidence indicates that the Veteran has identifiable disability of the back that might be attributable to service, the requirements for a VA examination and opinion have been satisfied.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because no such examination or opinion has thus far been obtained, further development is required.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide a completed release form for records pertaining to any relevant treatment he has received from TOA.  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his back.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the claims file, the examiner should provide a diagnosis for each disability of the back identified (to include both the lumbar and thoracic segments) and indicate, with respect to each such disability, whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability had its onset in service or can otherwise be attributed to service, to include in-service injury.  In so doing, the examiner should discuss the significance, if any, of service treatment records showing that the Veteran was treated for back pain on multiple occasions during service from August 1972 to June 1973, with associated clinical impressions of possible strained trapezius, thoracic paravertebral muscle spasm, low back strain, mid-dorsal pain/discomfort, and thoracic pain, and the Veteran's statements to the effect that his back has continued to hurt since service.  A complete medical rationale for all opinions expressed must be provided.

3.  After conducting any additional development deemed necessary, the claim on appeal should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

